DETAILED ACTION
The present office action is in response to claims filed 10/31/2019.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 13 of U.S. Patent No. 10,493,505. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of Claim 1 is recited in the combination of Claims 1 and 13 of U.S. Patent No. 10,493,505.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “the lower panel upper edge” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the lower panel upper edge” in line 2 to be “a lower panel upper edge”. 
Claim 17 recites the limitation “the lower panel upper edge” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the lower panel upper edge” in line 3 to be “a lower panel upper edge”. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194) in view of Gilkison et al. (U.S. Patent No. 6,461,233).
Regarding Claim 1, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
A fume hood (10) adapted to be connected (via 28) to an exhaust system (the exhaust opening 26 is adapted to be connected to any convenient and conventional exhaust source, such as the intake of a blower (not shown), for exhausting air from the interior cabinet 12 in a manner well known in the art, Col. 3, lines 32-35), the fume hood (10) comprising:
a ventilated chamber (12) having a rear wall (16), opposite side walls (14), a ceiling (18), a floor (23), and an access opening (the opening in the front face 20, Col. 3, line 20); and
a baffle assembly (the upper and lower panels defining the right boundary of 24, as illustrated in Figure 2) located in front of (as illustrated in Figure 2, the upper and lower panels are located in front of 16) the rear wall (16), the baffle assembly (the upper and lower panels defining the right boundary of 24, as illustrated in Figure 2) comprising:
a lower panel (the lower panel defining the right boundary of 24, as illustrated in Figure 2) having opposite side edges (the left and right side edge of the lower panel) extending between the chamber side walls (14) and a lower edge (the bottom edge of the lower panel) spaced apart from (as illustrated in Figure 2, the lower panel is spaced above 23) the chamber floor (23); and
an upper panel (the upper panel defining the right boundary of 24, as illustrated in Figure 2) having opposite side edges (the left and right side edge of the upper panel) extending between the chamber side walls (14), a lower edge (the bottom edge of the upper panel) attached to (via 16) an upper portion (the top edge of the lower panel) of the lower panel (the lower panel defining the right boundary of 24, as illustrated in Figure 2), an opposite upper edge (the top edge of the upper panel) attached to the chamber ceiling (18).
However, Haugen lacks showing the lower panel having a plurality of air-exit apertures formed within and the upper panel having a plurality of air-exit apertures formed within.
In the same field of endeavor of fume hoods, Gilkison teaches (Figures 1, 2, 5, and 15):
A fume hood (10) comprising:
a plurality of air-exit apertures (54) formed within upper and lower portions (as illustrated in Figure 2, 54 are formed with the upper half and the lower half of 36) of a rear baffle panel (36).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower and upper panels shown by Haugen to include a plurality of air-exit apertures, as taught by Gilkison, to reduce turbulence along the rear wall of the ventilated chamber by providing a plurality of exhaust pathways through the rear wall.

Regarding Claim 2, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
The upper (the upper panel defining the right boundary of 24, as illustrated in Figure 2) and lower (the lower panel defining the right boundary of 24, as illustrated in Figure 2) panels are generally rectangular (as illustrated in Figure 2, the upper and lower panels are generally rectangular to mimic the rectangular rear wall 16).

Regarding Claim 8, the combination of Haugen (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9) and Gilkison teaches (Figures 1, 2, 5, and 15):
The plurality of air-exit apertures (Gilkison: 54) in the lower panel (Haugen: the lower panel defining the right boundary of 24, as illustrated in Figure 2) comprises a first plurality of air-exit apertures (as illustrated in Gilkison Figure 2, the 8th row of 54 from the bottom is near the top of the lower panel) arranged in spaced apart relationship (as illustrated in Gilkison Figure 2, the 8th row of 54 from the bottom includes two apertures arranged spaced apart from one another along the row) adjacent a lower panel upper edge (Haugen: the upper edge of the lower panel), and a second plurality of air-exit apertures (as illustrated in Gilkison Figure 2, the bottom row of 54 is adjacent the lower edge of 36) 

Regarding Claim 9, the combination of Haugen (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9) and Gilkison teaches (Figures 1, 2, 5, and 15):
The plurality of air-exit apertures (Gilkison: 54) in the upper panel (Haugen: the upper panel defining the right boundary of 24, as illustrated in Figure 2) are arranged in spaced apart relationship (as illustrated in Gilkison Figure 2, the top row of 54 includes two apertures arranged spaced apart from one another along the row) adjacent the upper panel upper edge (Haugen: the top edge of the upper panel).

Regarding Claim 10, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
A vertically sliding sash (22) at the access opening (the opening in the front face 20, Col. 3, line 20) that is movable between raised (raised position of 22 illustrated in Figure 5) and lowered (lowered position of 22 illustrated in Figure 2) positions.

Regarding Claim 11, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
At least one horizontally sliding panel (48) at the access opening (the opening in the front face 20, Col. 3, line 20) that is configured to cover (as illustrated in Figure 1) and uncover (as illustrated in Figure 7) portions of the access opening (the opening in the front face 20, Col. 3, line 20).

Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194) and Gilkison et al. (U.S. Patent No. 6,461,233), as recited in Claim 1 above, further in view of van Calsteren et al. (U.S. Patent No. 3,944,405).
Regarding Claims 3, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
A gap (as illustrated in Figure 2, there is a gap between the bottom edge of the lower panel and 23) between the lower panel lower edge (the bottom edge of the lower panel defining the right boundary of 24, as illustrated in Figure 2) and the chamber floor (23).
However, Haugen lacks showing an elongated grating covering the gap.
In the same field of endeavor of fume hoods, van Calsteren teaches (Figure 1):
A fume hood (1) comprising:
an elongated grating (3) covering a gap (the gap in which 3 covers) between a lower panel lower edge (the bottom edge of 4) and a chamber floor (2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gap shown by Haugen to include an elongated grating, as taught by van Calsteren, to prevent lab equipment that may be used within the chamber from falling back within the exhaust duct.

Regarding Claim 6, van Calsteren teaches (Figure 1):
The elongated grating (3) comprises a plurality of air-exit apertures (as illustrated in Figure 1, 3 is an exhaust grid that comprises a plurality of air-exit apertures therein for the air to flow through) formed therein.

Regarding Claim 7, van Calsteren teaches (Figure 1):
The plurality of air-exit apertures (as illustrated in Figure 1, 3 is an exhaust grid that comprises a plurality of air-exit apertures therein for the air to flow through) are arranged in at least one row (as illustrated in Figure 1, the air-exit apertures formed within 3 are arranged in at least five rows). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194) and Gilkison et al. (U.S. Patent No. 6,461,233), as recited in Claim 1 above, further in view of Smith et al. (U.S. Pre-Grant Publication No. 2012/0052784).
Regarding Claim 4, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
The side edges (the left and right side edge of the lower panel) of the lower panel (the lower panel defining the right boundary of 24, as illustrated in Figure 2) and the respective chamber side walls (14). 
However, Haugen lacks explicitly showing the side edges of the lower panel are attached to the respective chamber side walls.
In the same field of endeavor of fume hoods, Smith teaches (Figures 2 and 3):
A fume hood (100) comprising:
a lower panel (320) having side edges (320c), wherein
the side edges (320c) of the lower panel (320) are attached (the primary panel 320 side edges 320c are attached to the respective chamber side walls 108, Paragraph 0060) to respective chamber side walls (108). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side edges of the lower panel shown by Haugen to attach to the respective chamber side walls, as taught by Smith, to better control the exhaust air 

Regarding Claim 5, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
The side edges (the left and right side edge of the upper panel) of the upper panel (the upper panel defining the right boundary of 24, as illustrated in Figure 2) and the respective chamber side walls (14). 
However, Haugen lacks explicitly showing the side edges of the upper panel are attached to the respective chamber side walls.
In the same field of endeavor of fume hoods, Smith teaches (Figures 2 and 3):
A fume hood (100) comprising:
An upper panel (310) having side edges (310c), wherein
the side edges (310c) of the upper panel (310) are attached (the upper panel 310 side edges 310c are attached to the respective chamber side walls 108, Paragraph 0059) to respective chamber side walls (108). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side edges of the upper panel shown by Haugen to attach to the respective chamber side walls, as taught by Smith, to better control the exhaust air patterns through the baffle assembly by only allowing exhaust air to be drawn through the air-exit apertures within the baffle assembly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194) and Gilkison et al. (U.S. Patent No. 6,461,233), as recited in Claim 1 above, further in view of Duym (U.S. Patent No. 4,142,458).
Regarding Claim 12, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
At least one horizontally sliding panel (48) at the access opening (the opening in the front face 20, Col. 3, line 20) that is configured to cover (as illustrated in Figure 1) and uncover (as illustrated in Figure 7) portions of the access opening (the opening in the front face 20, Col. 3, line 20); and
a vertically sliding sash (22) at the access opening (the opening in the front face 20, Col. 3, line 20) that is movable between raised (raised position of 22 illustrated in Figure 5) and lowered (lowered position of 22 illustrated in Figure 2) positions.
However, Haugen lacks showing the vertically sliding sash is In front of the at least one horizontally sliding panel.
In the same endeavor of fume hoods, Duym teaches (Figure 1):
A fume hood (10) comprising:
at least one horizontally sliding panel (18) at an access opening (opening to 11, as illustrated in Figure 1); and
a vertically sliding sash (13) at the access opening (opening to 11, as illustrated in Figure 1); in front of (as illustrated in Figure 1, 13 is in front of 18) the at least one horizontally sliding panel (18). 
Further, “a reduction is achieved in the volume of air required to be pumped by the exhaust system, while still maintaining the requisite air velocity through the open window by placing behind the vertically sliding sash a horizontally sliding sash which closes a fraction of the open space.  Thus, only the remaining portion of the window space is open at any one time, so that the proper air velocity can be maintained with a volume of air flow which is reduced by the fraction closed”, Col. 1, lines 38-49.  Thus, energy is conserved (title: energy conserving fume hood). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one horizontally sliding panel and vertically sliding sash shown by Haugen such that the vertically sliding sash is located in front of the at least one horizontally sliding panel, as taught by Duym, to conserve energy by reducing the volume of air required to be pumped by the exhaust system, while still maintaining the requisite air velocity through the open window by placing behind the vertically sliding sash a horizontally sliding sash which closes a fraction of the open space.  Thus, only the remaining portion of the window space is open at any one time, so that the proper air velocity can be maintained with a volume of air flow which is reduced by the fraction closed.

Claims 13, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194) in view of Gilkison et al. (U.S. Patent No. 6,461,233) and van Calsteren et al. (U.S. Patent No. 3,944,405).
Regarding Claim 13, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
A fume hood (10) adapted to be connected (via 28) to an exhaust system (the exhaust opening 26 is adapted to be connected to any convenient and conventional exhaust source, such as the intake of a blower (not shown), for exhausting air from the interior cabinet 12 in a manner well known in the art, Col. 3, lines 32-35), the fume hood (10) comprising:
a ventilated chamber (12) having a rear wall (16), opposite side walls (14), a ceiling (18), a floor (23), and an access opening (the opening in the front face 20, Col. 3, line 20); and
a baffle assembly (the upper and lower panels defining the right boundary of 24, as illustrated in Figure 2) located in front of (as illustrated in Figure 2, the upper and lower panels are located in front of 16) the rear wall (16), the baffle assembly (the upper and lower panels defining the right boundary of 24, as illustrated in Figure 2) comprising:
a generally rectangular lower panel (the lower panel defining the right boundary of 24, as illustrated in Figure 2; as illustrated in Figure 2, the lower panel is generally rectangular to mimic the rectangular rear wall 16) having opposite side edges (the left and right side edge of the lower panel) extending between the chamber side walls (14) and a lower edge (the bottom edge of the lower panel) spaced apart from (as illustrated in Figure 2, the lower panel is spaced above 23) the chamber floor (23); and
a generally rectangular upper panel (the upper panel defining the right boundary of 24, as illustrated in Figure 2; as illustrated in Figure 2, the upper panel is generally rectangular to mimic the rectangular rear wall 1 ) having opposite side edges (the left and right side edge of the upper panel) extending between the chamber side walls (14), a lower edge (the bottom edge of the upper panel) attached to (via 16) an upper portion (the top edge of the lower panel) of the lower panel (the lower panel defining the right boundary of 24, as illustrated in Figure 2), an opposite upper edge (the top edge of the upper panel) attached to the chamber ceiling (18); and 
a gap (as illustrated in Figure 2, there is a gap between the bottom edge of the lower panel and 23) between the lower panel lower edge (the bottom edge of the lower panel defining the right boundary of 24, as illustrated in Figure 2) and the chamber floor (23).
However, Haugen lacks showing the lower panel having a plurality of air-exit apertures formed within and the upper panel having a plurality of air-exit apertures formed within, and an elongated grating covering the gap, wherein the elongated grating comprises a plurality of air-exit apertures therein.
In the same field of endeavor of fume hoods, Gilkison teaches (Figures 1, 2, 5, and 15):
A fume hood (10) comprising:
a plurality of air-exit apertures (54) formed within upper and lower portions (as illustrated in Figure 2, 54 are formed with the upper half and the lower half of 36) of a rear baffle panel (36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower and upper panels shown by Haugen to include a plurality of air-exit apertures, as taught by Gilkison, to reduce turbulence along the rear wall of the ventilated chamber by providing a plurality of exhaust pathways through the rear wall.
In the same field of endeavor of fume hoods, van Calsteren teaches (Figure 1):
A fume hood (1) comprising:
an elongated grating (3) covering a gap (the gap in which 3 covers) between a lower panel lower edge (the bottom edge of 4) and a chamber floor (2), wherein
the elongated grating (3) comprises a plurality of air-exit apertures (as illustrated in Figure 1, 3 is an exhaust grid that comprises a plurality of air-exit apertures therein for the air to flow through) formed therein.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gap shown by Haugen to include an elongated grating comprising a plurality of air-exit apertures, as taught by van Calsteren, to prevent lab equipment that may be used within the chamber from falling back within the exhaust duct.

Regarding Claim 16, van Calsteren teaches (Figure 1):
The plurality of air-exit apertures (as illustrated in Figure 1, 3 is an exhaust grid that comprises a plurality of air-exit apertures therein for the air to flow through) are arranged in at least one row (as illustrated in Figure 1, the air-exit apertures formed within 3 are arranged in at least five rows). 

Regarding Claim 17, the combination of Haugen (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9), Gilkison teaches (Figures 1, 2, 5, and 15), and van Calsteren (Figure 1) teaches:
The plurality of air-exit apertures (Gilkison: 54) in the lower panel (Haugen: the lower panel defining the right boundary of 24, as illustrated in Figure 2) comprises a first plurality of air-exit apertures (as illustrated in Gilkison Figure 2, the 8th row of 54 from the bottom is near the top of the lower panel) arranged in spaced apart relationship (as illustrated in Gilkison Figure 2, the 8th row of 54 from the bottom includes two apertures arranged spaced apart from one another along the row) adjacent a lower panel upper edge (Haugen: the upper edge of the lower panel), and a second plurality of air-exit apertures (as illustrated in Gilkison Figure 2, the bottom row of 54 is adjacent the lower edge of 36) arranged in spaced apart relationship (as illustrated in Gilkison Figure 2, the bottom row of 54 includes two apertures arranged spaced apart from one another along the row) at a location between the lower panel upper edge (Haugen: the upper edge of the lower) and the lower panel lower edge (Haugen: the bottom edge of the lower panel).

Regarding Claim 18, the combination of Haugen (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9), Gilkison teaches (Figures 1, 2, 5, and 15), and van Calsteren (Figure 1) teaches:
The plurality of air-exit apertures (Gilkison: 54) in the upper panel (Haugen: the upper panel defining the right boundary of 24, as illustrated in Figure 2) are arranged in spaced apart relationship (as illustrated in Gilkison Figure 2, the top row of 54 includes two apertures arranged spaced apart from one another along the row) adjacent the upper panel upper edge (Haugen: the top edge of the upper panel).

Regarding Claim 19, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
A vertically sliding sash (22) at the access opening (the opening in the front face 20, Col. 3, line 20) that is movable between raised (raised position of 22 illustrated in Figure 5) and lowered (lowered position of 22 illustrated in Figure 2) positions.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194), Gilkison et al. (U.S. Patent No. 6,461,233), and van Calsteren et al. (U.S. Patent No. 3,944,405), as recited in Claim 13 above, further in view of Smith et al. (U.S. Pre-Grant Publication No. 2012/0052784).
Regarding Claim 14, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
The side edges (the left and right side edge of the lower panel) of the lower panel (the lower panel defining the right boundary of 24, as illustrated in Figure 2) and the respective chamber side walls (14). 
However, Haugen lacks explicitly showing the side edges of the lower panel are attached to the respective chamber side walls.
In the same field of endeavor of fume hoods, Smith teaches (Figures 2 and 3):
A fume hood (100) comprising:
a lower panel (320) having side edges (320c), wherein
the side edges (320c) of the lower panel (320) are attached (the primary panel 320 side edges 320c are attached to the respective chamber side walls 108, Paragraph 0060) to respective chamber side walls (108). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side edges of the lower panel shown by Haugen to attach to the respective chamber side walls, as taught by Smith, to better control the exhaust air 

Regarding Claim 15, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
The side edges (the left and right side edge of the upper panel) of the upper panel (the upper panel defining the right boundary of 24, as illustrated in Figure 2) and the respective chamber side walls (14). 
However, Haugen lacks explicitly showing the side edges of the upper panel are attached to the respective chamber side walls.
In the same field of endeavor of fume hoods, Smith teaches (Figures 2 and 3):
A fume hood (100) comprising:
An upper panel (310) having side edges (310c), wherein
the side edges (310c) of the upper panel (310) are attached (the upper panel 310 side edges 310c are attached to the respective chamber side walls 108, Paragraph 0059) to respective chamber side walls (108). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side edges of the upper panel shown by Haugen to attach to the respective chamber side walls, as taught by Smith, to better control the exhaust air patterns through the baffle assembly by only allowing exhaust air to be drawn through the air-exit apertures within the baffle assembly.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (U.S. Patent No. 6,350,194), Gilkison et al. (U.S. Patent No. 6,461,233), and van Calsteren et al. (U.S. Patent No. 3,944,405), as recited in Claim 13 above, further in view of Duym (U.S. Patent No. 4,142,458).
Regarding Claim 20, Haugen shows (Figures 1, 2, 3, 4, 5, 6, 7, 8, and 9):
At least one horizontally sliding panel (48) at the access opening (the opening in the front face 20, Col. 3, line 20) that is configured to cover (as illustrated in Figure 1) and uncover (as illustrated in Figure 7) portions of the access opening (the opening in the front face 20, Col. 3, line 20); and
a vertically sliding sash (22) at the access opening (the opening in the front face 20, Col. 3, line 20) that is movable between raised (raised position of 22 illustrated in Figure 5) and lowered (lowered position of 22 illustrated in Figure 2) positions.
However, Haugen lacks showing the vertically sliding sash is In front of the at least one horizontally sliding panel.
In the same endeavor of fume hoods, Duym teaches (Figure 1):
A fume hood (10) comprising:
at least one horizontally sliding panel (18) at an access opening (opening to 11, as illustrated in Figure 1); and
a vertically sliding sash (13) at the access opening (opening to 11, as illustrated in Figure 1); in front of (as illustrated in Figure 1, 13 is in front of 18) the at least one horizontally sliding panel (18). 
Further, “a reduction is achieved in the volume of air required to be pumped by the exhaust system, while still maintaining the requisite air velocity through the open window by placing behind the vertically sliding sash a horizontally sliding sash which closes a fraction of the open space.  Thus, only the remaining portion of the window space is open at any one time, so that the proper air velocity can be maintained with a volume of air flow which is reduced by the fraction closed”, Col. 1, lines 38-49.  Thus, energy is conserved (title: energy conserving fume hood). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one horizontally sliding panel and vertically sliding sash shown by Haugen such that the vertically sliding sash is located in front of the at least one horizontally sliding panel, as taught by Duym, to conserve energy by reducing the volume of air required to be pumped by the exhaust system, while still maintaining the requisite air velocity through the open window by placing behind the vertically sliding sash a horizontally sliding sash which closes a fraction of the open space.  Thus, only the remaining portion of the window space is open at any one time, so that the proper air velocity can be maintained with a volume of air flow which is reduced by the fraction closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/D. T./
Examiner, Art Unit 3762
03/11/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746